DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 21-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims and those already presented related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product can be made using a materially different process such as through machining, additive manufacturing (i.e. 3D printing), etc.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112 – Withdrawn
In light of Applicant’s amendments and remarks, the previous rejections of claims 4-5 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. claims 7 and 8, the claims recite the function “the body is configured to lock in the open position”, however, there is no structure recited in the Claims or Specification capable of providing the claimed functionality. The recited function does not follow from the structure recited in the claim, so it is unclear whether the function requires some other structure or is simply a result of opening the body in a certain manner, rendering the claim indefinite. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or 
Claims 9-13 are further indefinite due to their dependency on the limitations of claim 8. 
Further in regards to claim 7, the claim depends from cancelled claim 5 further rendering the claim indefinite as it is unclear what limitations are being further defined by claim 7. For purpose of examination, claim 7 is being interpreted as depending from claim 1.

Allowable Subject Matter
Claims 1-2, 4 and 6 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a closure assembly according to the claim including a stop member positioned inside the claimed 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Dark (US Patent No. 4,440,327) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a closure assembly for a dispenser comprising: a base comprising, a top surface defining a recess, a first connection portion at a first end of the recess, and a second seal positioned at an opposing end of the recess; and a body comprising a first end defining a first opening and an opposing second end defining a second opening, wherein the body defines an interior space extending from the first opening to the second opening, the second end of the body is configured to be pivotally coupled to the top surface, wherein the body is configured to move between an open position where the body is fluidly connected with the recess, and a closed position where the body is not fluidly connected with the recess, wherein in the closed position, the second seal engages the second end of the body to create a water-tight seal and the first connection portion engages the first end of the body to effectuate a seal, and wherein the second seal and the first connection are configured to exert a force toward each other in a direction along a longitudinal axis of the tube to tension the body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754